DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1-9 and 12-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
As per independent claims 1, 7, 12, and 19, generally, none of the prior art references of record, including, but not limited to: US_20160094335_A1_Roberts, US_20170359139_A1_Butterworth, US_20150222413_A1_Pietilainen, US_20170105185_A1_Chen, as well as the other references; anticipate, disclose, teach or suggest, alone, or in combination, at the time of the invention, the features as discussed and remarked upon in the prosecution of the current patent application of the inventions as set forth in the claims in this application as allowed, and not necessarily as summarized and/or characterized by the examiner, whether or not as italicized, in the Examiner's Statement of Reasons for Allowance.
Specifically, prior art Roberts discloses an intermediate clock (node) receives announce message, determines indication of reliability of local clock, determines indication of reliability of grandmaster clock, generates announce message, sets indication of reliability into outgoing announce message, and transmits announce message to next clock (Roberts figure 3, paragraphs 2, 6, 20-21, 23, 25, 29).
Prior art Butterworth discloses an intermediate node receives timestamp and chain of quality information from the master a master node, then generates adjusted timestamp and adjusted chain of quality information, and sends the adjusted timestamp and adjusted chain of quality information to the slave node. And, a node determines whether a received timestamp is reliable or unreliable based on the chain of quality information. (Butterworth figure 5, paragraph 18).
Prior art Pietilainen discloses editing parameter representing the number of hops between the boundary clock and the grandmaster of the announce message. (Pietilainen paragraph 31).
Prior art Chen discloses determining a synchronization path between a first node and a second node, and using the synchronization path to synchronize the first node and the second node (Chen figure 2, paragraph 146).
The art of record does not suggest the respective claim combinations together and nor would the respective claim combinations be obvious with: “wherein the intermediate node information comprises at least one of an accuracy class indication, a synchronization accuracy uniformity indication, or node hop indication of different pieces of synchronization accuracy information, the synchronization accuracy uniformity indication indicating whether synchronization accuracies of intermediate nodes for transmitting the synchronization information are consistent” as stated in independent claims 1, 7, 12 and 19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIBIN HUANG whose telephone number is (571)270-3695. The examiner can normally be reached Monday - Friday 9:30AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571)272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.H/Examiner, Art Unit 2471    

/CHI H PHAM/Supervisory Patent Examiner, Art Unit 2471